                                             Case 5:18-cv-02895-NC Document 72 Filed 10/18/19 Page 1 of 8



                                    1   DISABILITY RIGHTS ADVOCATES
                                        STUART SEABORN (CA Bar No. 198590)
                                    2   sseaborn@dralegal.org
                                        MONICA PORTER (CA Bar No. 311974)
                                    3   mporter@dralegal.org
                                        2001 Center Street, 4th Floor
                                    4   Berkeley, CA 94704
                                        Telephone: (510) 665-8644
                                    5   Facsimile: (510) 665-8511
                                    6   MAIA GOODELL (Admitted Pro Hac Vice)
                                        mgoodell@dralegal.org
                                    7   655 Third Avenue, 14th Floor
                                        New York, NY 10017
                                    8   Telephone: (212) 644-8644
                                    9   Attorneys for Plaintiffs
                                   10

                                   11                                UNITED STATES DISTRICT COURT
                                   12                              NORTHERN DISTRICT OF CALIFORNIA
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13

                                   14
         (510) 665-8644




                                   15   MENTAL HEALTH & WELLNESS                   Case No. 5:18-cv-02895-NC
                                        COALITION, ERIK X., TINA Y. JACOB Z.,
                                   16   HARRISON FOWLER, ROSE A., SOFIA B.,        JOINT STATEMENT REGARDING
                                                                                   SETTLEMENT AND THE FAIRNESS OF
                                   17                  Plaintiffs,                 THE PROPOSED DISMISSAL
                                   18   v.
                                   19   THE BOARD OF TRUSTEES OF THE
                                        LELAND STANFORD JUNIOR
                                   20   UNIVERSITY D/B/A STANFORD
                                        UNIVERSITY,
                                   21
                                                       Defendant.
                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28
                                             Case 5:18-cv-02895-NC Document 72 Filed 10/18/19 Page 2 of 8



                                    1   I.      INTRODUCTION
                                    2           In response to the Court’s October 9, 2019 Order deferring ruling on the Parties’ joint
                                    3   stipulation for dismissal, Plaintiffs Mental Health & Wellness Coalition, Erik X., Tina Y., Jacob
                                    4   Z., Harrison Fowler, Rose A., and Sofia B. (“Plaintiffs”) and Defendant The Board of Trustees
                                    5   of the Leland Stanford Junior University (“Stanford”), by their undersigned counsel, hereby
                                    6   submit this Joint Statement Regarding Settlement and the Fairness of the Proposed Dismissal.
                                    7   The Parties respectfully request that, pursuant to the settlement agreement, attached herein as Ex.
                                    8   1 to Declaration of Stuart Seaborn (“Seaborn Decl.”), the Court dismiss 1 this case with prejudice
                                    9   as to Plaintiffs and without prejudice as to the unnamed class members.
                                   10           This is a case that sought no monetary damages on behalf of the named Plaintiffs or
                                   11   putative class members. Seaborn Decl. ¶¶ 3–4. Rather, it sought prospective injunctive and
                                   12   declaratory relief focused on systemic improvements to policies and practices impacting students
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13   with mental health disabilities at Stanford University. Id. The settlement agreement, achieved
                                   14   after three in-person mediation sessions and multiple telephonic sessions with JAMS mediator
         (510) 665-8644




                                   15   Cathy Yanni, achieves Plaintiffs’ goals in bringing the lawsuit. Seaborn Decl. ¶¶ 5–7, 9.
                                   16   Notably, the new leave of absence policies contained in the settlement will help ensure that
                                   17   students experiencing mental health crises have access to appropriate accommodations and
                                   18   services and are not unnecessarily excluded from campus and housing. See Seaborn Decl. Ex. 1.
                                   19           Because no unnamed class members will release any claims they may have as a result of
                                   20   the proposed dismissal, such persons will receive the benefits of the agreed-upon policy changes
                                   21   without giving up any rights whatsoever. See Seaborn Decl. ¶ 11, Ex. 1 at 8. Further, while the
                                   22   case did receive some coverage in the media, the coverage made it clear that the case was not
                                   23   seeking individual damages or monetary relief, so it is unlikely that any unnamed, putative class
                                   24   members would have relied on the case for resolution of damages claims based on their
                                   25
                                        1
                                          The Parties seek to dismiss the case with prejudice with the caveat that the court maintain
                                   26   jurisdiction over the Parties for a period of two years for purposes of enforcing the terms of the
                                        settlement agreement. See Seaborn Decl., Ex. 1 at 6.
                                   27

                                   28
                                        Mental Health & Wellness Coalition et al., v. The Board of Trustees of the Leland Stanford Junior University,
                                        Case No. 5:18-cv-02895-NC
                                        Joint Statement Regarding Settlement and the Fairness of the Proposed Dismissal                               1
                                              Case 5:18-cv-02895-NC Document 72 Filed 10/18/19 Page 3 of 8



                                    1   individual experiences. See Seaborn Decl. ¶¶ 14–16. Finally, named Plaintiffs made no
                                    2   concessions of class interests in order to further their own interests. See Seaborn Decl. ¶¶ 10, 13.
                                    3            Thus, the settlement agreement and proposed dismissal more than satisfy the “lighter
                                    4   form” of pre-certification settlement review contemplated by courts in this circuit, and this Court
                                    5   should therefore approve the proposed stipulation for dismissal.
                                    6   II.      PROCEDURAL HISTORY
                                    7            Plaintiffs filed an initial Complaint seeking declaratory and injunctive relief pursuant to
                                    8   Title III of the Americans with Disabilities Act, Section 504 of the Rehabilitation Act, the Fair
                                    9   Housing Act, and related state claims in the Northern District of California on May 17, 2018.
                                   10   Seaborn Decl. ¶ 3. Plaintiffs filed an Amended Complaint seeking the same declaratory and
                                   11   injunctive relief, as well as a Class Certification Motion, on July 16, 2018. Seaborn Decl. ¶ 4.
                                   12   Neither complaint sought monetary damages. Seaborn Decl. ¶¶ 3–4. Thereafter, the Parties
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13   attended three in-person mediation sessions facilitated by JAMS mediator Cathy Yanni on
                                   14   September 17, 2018, November 16, 2018, and September 16, 2019. Seaborn Decl. ¶ 5.
         (510) 665-8644




                                   15   Throughout the year, the Parties engaged in significant back-and-forth in arms-length
                                   16   negotiations; including numerous telephonic sessions with and without Ms. Yanni, consultation
                                   17   with experts, and written drafts. Seaborn Decl. ¶ 6. At the mediation session on September 16,
                                   18   2019, the Parties reached a settlement of all issues in this case and subsequently circulated the
                                   19   written settlement agreement for party signatures. Seaborn Decl. ¶ 7. The settlement agreement
                                   20   took effect on October 3, 2019. Seaborn Decl. ¶ 8, Ex. 1.2
                                   21   III.     ARGUMENT
                                   22            Under Federal Rule of Civil Procedure 23(e), “[t]he claims, issues, or defenses of a
                                   23   certified class…may be settled, voluntarily dismissed, or compromised only with the court’s
                                   24   approval.” Although Rule 23(e) expressly refers to certified classes, the Ninth Circuit has held
                                   25
                                        2
                                         The version of the settlement agreement attached herein is the version which is publicly available on Disability
                                   26   Rights Advocates’ website and omits individually-identifying information in a footnote, and a Confidential
                                        Appendix with individual Plaintiffs’ signatures.
                                   27

                                   28
                                        Mental Health & Wellness Coalition et al., v. The Board of Trustees of the Leland Stanford Junior University,
                                        Case No. 5:18-cv-02895-NC
                                        Joint Statement Regarding Settlement and the Fairness of the Proposed Dismissal                               2
                                           Case 5:18-cv-02895-NC Document 72 Filed 10/18/19 Page 4 of 8



                                    1   that the rule applies to pre-certification dismissals in a “lighter form.” See Richards v. Safeway,
                                    2   Inc., No. 13-cv-04317, 2015 WL 163393, at *2 (N.D. Cal. Jan. 12, 2015) (citing Diaz v. Trust
                                    3   Territory of Pac. Islands, 876 F.2d 1401, 1408 (9th Cir. 1989)). “The central purpose of this
                                    4   inquiry is to determine whether the proposed settlement and dismissal are tainted by collusion or
                                    5   will prejudice absent class members.” Richards, 2015 WL 163393, at *2 (internal quotation
                                    6   marks and citations omitted). To determine whether pre-certification settlement or dismissal is
                                    7   appropriate, the Court shall assess potential prejudice to absent putative class members from:
                                    8                    (1) ‘possible reliance on the filing of the action if they are likely to
                                                         know of it either because of publicity or other circumstances’; (2)
                                    9                    ‘lack of adequate time for class members to file other actions,
                                                         because of a rapidly approaching statute of limitations’; and (3) ‘any
                                   10
                                                         settlement or concession of class interests made by the class
                                   11                    representative or counsel in order to further their own interests.’

                                   12   See Richards, 2015 WL 163393, at *2 (quoting Diaz, 876 F.2d at 1408).
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13           Courts in this Circuit have repeatedly held that the rights of putative class members are
                                   14   not compromised where their claims are dismissed without prejudice. See Luo v. Zynga Inc., No.
         (510) 665-8644




                                   15   13-CV-00186 NC, 2014 WL 457742, at *4 (N.D. Cal. Jan. 31, 2014); Lyons v. Bank of Am., NA,
                                   16   No. C 11-1232 CW, 2012 WL 5940846, at *2 (N.D. Cal. Nov. 27, 2012); Lewis v. Vision Value,
                                   17   LLC, No. 1:11-CV-01055-LJO, 2012 WL 2930867, at *4 (E.D. Cal. July 18, 2012).
                                   18           Here, the proposed settlement in no way prejudices absent putative class members. Nor
                                   19   is there any indication of taint or collusion. On the contrary, in addition to fully satisfying the
                                   20   Diaz factors as described below, the settlement provides substantial benefits for unnamed,
                                   21   putative class members, including: updated policies and practices to assist students with mental
                                   22   health disabilities going forward, staff training regarding implementation of those policies and
                                   23   practices, commitments to ensure the Office of Accessible Education (which is tasked with
                                   24   providing disability-based reasonable accommodations to students with mental health disabilities
                                   25   where appropriate) maintains sufficient staffing and capacity to assist students with mental health
                                   26   disabilities, reporting by Stanford and review by Plaintiffs’ counsel of specified information
                                   27

                                   28
                                        Mental Health & Wellness Coalition et al., v. The Board of Trustees of the Leland Stanford Junior University,
                                        Case No. 5:18-cv-02895-NC
                                        Joint Statement Regarding Settlement and the Fairness of the Proposed Dismissal                               3
                                           Case 5:18-cv-02895-NC Document 72 Filed 10/18/19 Page 5 of 8



                                    1   regarding the implementation of the updated policies, dispute resolution mechanisms, and
                                    2   continuing jurisdiction of the Court for two years after October 3, 2019 for enforcement
                                    3   purposes, among other benefits. Seaborn Decl. ¶ 9, Ex. 1. Unnamed putative class members
                                    4   receive these benefits without release or dismissal with prejudice of any claims they may have.
                                    5   See Seaborn Decl. ¶¶ 9, 11, Ex. 1 at 8.
                                    6           A.       Prejudice to Unnamed Class Members Who May Have Relied on This Action
                                                         for Purposes of Enforcing Their Individual Claims is Unlikely
                                    7
                                                There is little danger that unnamed, putative class members have been prejudiced by
                                    8
                                        relying on the expectation of the maintenance of the action for protection of their own interests.
                                    9
                                        In addition to the fact that the settlement agreement neither waives nor releases any claims of
                                   10
                                        unnamed putative class members, to the extent such persons may have individual claims for
                                   11
                                        damages based on their experiences, the press surrounding this case has consistently reported
                                   12
                                        that Plaintiffs have sought only injunctive relief and did not seek damages. See Seaborn Decl. ¶¶
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13
                                        11, 14–16, Ex. 1 at 8. For example, Stanford student publication coverage of the lawsuit
                                   14
                                        consistently reported to Stanford students—including putative class members—that the lawsuit
         (510) 665-8644




                                   15
                                        sought to modify Stanford’s policies and practices related to leaves of absence and specifically
                                   16
                                        did not seek monetary damages. Seaborn Decl. ¶ 16, Ex. 2 (Stanford Daily May 18, 2018
                                   17
                                        article), Ex. 3 (Stanford Daily July 18, 2018 article), Ex. 4 (Stanford Daily August 28, 2018
                                   18
                                        article), Ex. 5 (Stanford Daily January 9, 2019 article). Additionally, Plaintiffs’ press releases
                                   19
                                        consistently indicated that Plaintiffs sought only injunctive relief and did not seek damages.
                                   20
                                        Seaborn Decl. ¶ 15, Ex. 6 (Plaintiffs’ May 17, 2018 Press Release), Ex. 7 (Plaintiffs’ July 16,
                                   21
                                        2018 Press Release).
                                   22
                                                Moreover, to the extent putative class members contacted Plaintiffs’ counsel regarding
                                   23
                                        individualized claims during the pendency of the case, Plaintiffs’ counsel made clear the scope
                                   24
                                        of this case and advised putative class members that this case did not seek monetary damages.
                                   25
                                        Seaborn Decl. ¶ 17.
                                   26

                                   27

                                   28
                                        Mental Health & Wellness Coalition et al., v. The Board of Trustees of the Leland Stanford Junior University,
                                        Case No. 5:18-cv-02895-NC
                                        Joint Statement Regarding Settlement and the Fairness of the Proposed Dismissal                               4
                                           Case 5:18-cv-02895-NC Document 72 Filed 10/18/19 Page 6 of 8



                                    1           B.       The Proposed Dismissal in No Way Limits or Prejudices Unnamed Class
                                                         Members Seeking to File Their Own Claims
                                    2
                                                Even if some putative class members had learned of this lawsuit, they would not be
                                    3
                                        prejudiced by the proposed dismissal. As noted above, courts in this Circuit have repeatedly
                                    4
                                        held that rights of putative class members are not compromised when a case is dismissed with
                                    5
                                        prejudice only as to named Plaintiffs and without prejudice to unnamed class members. See
                                    6
                                        Richards, 2015 WL 163393, at *1 (finding that the putative class members’ rights were not
                                    7
                                        adversely affected by a dismissal without prejudice); Luo, 2014 WL 457742, at *3 (same);
                                    8
                                        Lyons, 2012 WL 5940846, at *2 (same). See also Seaborn Decl. ¶ 11 (noting that the release in
                                    9
                                        the settlement agreement, which is public, applies only to named Plaintiffs and does not apply to
                                   10
                                        or prejudice unnamed class members), Ex. 1 at 8.
                                   11
                                                Further, potential claims of putative class members would not be time-barred because
                                   12
                                        “‘the commencement of a class action suspends the applicable statute of limitations as to all
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13
                                        asserted members of the class who would have been parties had the suit been permitted to
                                   14
                                        continue as a class action.’” See Luo, 2014 WL 457742, at *4 (quoting Am. Pine & Constr. Co.
         (510) 665-8644




                                   15
                                        v. Utah, 414 U.S. 538, 554 (1974). See also Lyons, 2012 WL 5940846, at *2.
                                   16
                                                The class claims are being dismissed without prejudice, and the statutes of limitations
                                   17
                                        applicable to the claims pleaded in the Complaint and then the Amended Complaint have been
                                   18
                                        tolled during the pendency of this action. This means that putative class members will be in the
                                   19
                                        same position upon dismissal of the class claims as they were with respect to those claims when
                                   20
                                        the suit was originally filed. See Lewis, 2012 WL 2930867, at *4 (citing Hardman v. Tri-
                                   21
                                        Financial, LLC, 2010 U.S. Dist. LEXIS 9996 (S.D. Cal. 2010)). The putative class will have the
                                   22
                                        same benefits from this settlement that the Plaintiffs have, without having given the dismissal
                                   23
                                        with prejudice of those claims and the release that the Plaintiffs gave.
                                   24
                                                C.       Named Plaintiffs Have Not Made Any Concessions of Class Interests to
                                   25                    Further Their Own Interests
                                   26           As discussed above, this case involves only claims for injunctive and declaratory relief.
                                   27

                                   28
                                        Mental Health & Wellness Coalition et al., v. The Board of Trustees of the Leland Stanford Junior University,
                                        Case No. 5:18-cv-02895-NC
                                        Joint Statement Regarding Settlement and the Fairness of the Proposed Dismissal                               5
                                           Case 5:18-cv-02895-NC Document 72 Filed 10/18/19 Page 7 of 8



                                    1   The settlement agreement, which achieves Plaintiffs’ goals in bringing the lawsuit, is the result
                                    2   of extensive, arms-length negotiations with the assistance of a skilled mediator and consultation
                                    3   with experts in the field of higher education and mental health. See Seaborn Decl. ¶¶ 5–7, 9.
                                    4   The agreement provides for no damages or incentive payments to named Plaintiffs, nor does it
                                    5   release any claims of the putative class members, including possible claims they may have for
                                    6   damages. See Seaborn Decl. ¶¶ 10–11. Thus, the settlement effectively provides a class-wide
                                    7   benefit without any prejudice whatsoever to putative class members. While the agreement does
                                    8   include payment of reasonable attorneys’ fees and costs to Plaintiffs’ counsel for work and
                                    9   resources expended in connection with the case, those fees are the result of extensive arms-
                                   10   length negotiations with the assistance of a skilled mediator. See Seaborn Decl. ¶¶ 5–7, 12. See
                                   11   also Lewis, 2012 WL 2930867, at *3 (the involvement of an experienced mediator weighs in
                                   12   favor of finding that a proposed settlement was not tainted by collusion). Further, in order to
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13   preserve the interest of named Plaintiffs and the putative class, the Parties did not negotiate
                                   14   payment of attorneys’ fees and costs until after agreement on core terms of injunctive relief.
         (510) 665-8644




                                   15   Seaborn Decl. ¶ 13.
                                   16           Thus, there is no evidence of collusion, and the settlement is fundamentally fair to
                                   17   unnamed, putative class members—who will benefit from its terms but face no prejudice from
                                   18   the proposed dismissal of the lawsuit.
                                   19   IV.     CONCLUSION
                                   20           For these reasons, the Parties respectfully request that the Court dismiss this case with
                                   21   prejudice as to Plaintiffs and without prejudice as to the unnamed class members, pursuant to the
                                   22   settlement agreement.
                                   23

                                   24

                                   25

                                   26

                                   27

                                   28
                                        Mental Health & Wellness Coalition et al., v. The Board of Trustees of the Leland Stanford Junior University,
                                        Case No. 5:18-cv-02895-NC
                                        Joint Statement Regarding Settlement and the Fairness of the Proposed Dismissal                               6
                                           Case 5:18-cv-02895-NC Document 72 Filed 10/18/19 Page 8 of 8



                                    1   Dated: October 18, 2019
                                    2                                             DISABILITY RIGHTS ADVOCATES
                                                                                  STUART SEABORN
                                    3                                             MONICA PORTER
                                                                                  2001 Center Street, Fourth Floor
                                    4
                                                                                  Berkeley, California 94704
                                    5                                             MAIA GOODELL
                                                                                  655 Third Avenue, 14th Floor
                                    6                                             New York, New York 10017
                                    7

                                    8                                             By:              /s/ Stuart Seaborn
                                                                                        Stuart Seaborn
                                    9
                                                                                  Attorneys for Plaintiffs Mental Health & Wellness
                                   10                                             Coalition, Erik X., Tina Y., Jacob Z., Harrison Fowler,
                                                                                  Rose A., and Sofia B.
                                   11

                                   12
                                                                                  PILLSBURY WINTHROP SHAW PITTMAN LLP
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13                                             SARAH G. FLANAGAN
                                                                                  JACOB R. SORENSEN
                                   14                                             REBECCA A. FRIEDEMANN
         (510) 665-8644




                                                                                  Four Embarcadero Center, 22nd Floor
                                   15                                             San Francisco, CA 94111
                                   16

                                   17                                             By:               /s/ Sarah G. Flanagan                   ___
                                                                                        Sarah G. Flanagan
                                   18
                                                                                  Attorneys for Defendant The Board of Trustees of the
                                   19                                             Leland Stanford Junior University
                                   20

                                   21                                      ATTESTATION STATEMENT
                                   22           Pursuant to Civil L.R. 5-1(i)(3), I attest that the other signatory listed, and on whose
                                   23   behalf the filing is submitted, concurs in the filing’s content and has authorized the filing.
                                   24           Dated: October 18, 2019
                                   25                                                              /s/ Stuart Seaborn
                                                                                        Stuart Seaborn
                                   26

                                   27

                                   28
                                        Mental Health & Wellness Coalition et al., v. The Board of Trustees of the Leland Stanford Junior University,
                                        Case No. 5:18-cv-02895-NC
                                        Joint Statement Regarding Settlement and the Fairness of the Proposed Dismissal                               7
